Title: From Benjamin Franklin to Richard Bache, 24 May 1780
From: Franklin, Benjamin
To: Bache, Richard


Dear Son,
Passy, May 24. 1780
Messieurs Galatin & De Serres, two young Gentlemen of Geneva, of good Families and very good Characters, having an Inclination to see America; if they should arrive in your City, I recommend them to your Civilities, Counsel and Countenance. I am ever, Your affectionate Father
B Franklin
Richard Bache Esqe
 
Addressed: To / Richard Bache Esqe / Postmaster General of the / United States / Philadelphia
